              Case 3:19-cv-02352-JD Document 71 Filed 12/27/19 Page 1 of 3




 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave.
     San Mateo, CA 94401
 3   Telephone: 650-781-8000
 4   Facsimile: 650-648-0705
     mark@javitchlawoffice.com
 5   Attorney for Plaintiff

 6
 7
 8
 9                                  UNITED STATES DISTRICT COURT

10                              NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO DIVISION
11
12
     JOANNA CHENG                                      Case No.: 3:19-cv-02352-JD
13                     Plaintiff,
                                                       STIPULATION OF DISMISSAL WITH
14   v.                                                PREJUDICE
15   ALL STAR GENERAL INSURANCE
     AGENCY, INC., a California corporation,
16   FREEWAY INSURANCE SERVICES, INC., a
     California corporation, SACRAMENTO AUTO
17   INSURANCE CENTER, INC., a California
18   corporation, et. al., MANAGED CARE, INC.
     d/b/a GALAXY HEALTH NETWORK, an
19   unknown business entity, AMERICAN
     WORKERS INSURANCE SERVICES, INC., A
20   Texas corporation, JOHN DOE 1, an unknown
     business entity
21
                      Defendants.
22
23         Now Comes Plaintiff, in her individual capacity, and Defendants ALL STAR GENERAL

24   INSURANCE AGENCY, INC., FREEWAY INSURANCE SERVICES, INC., and SACRAMENTO
25   AUTO INSURANCE CENTER, INC., who, by and through their undersigned respective attorneys, and
26
27
                                                   1
28                                                                                  3:19-cv-02352-JD
                Case 3:19-cv-02352-JD Document 71 Filed 12/27/19 Page 2 of 3




 1   pursuant to Rule 41(a)(1)(A)(ii), hereby stipulate to the dismissal of all claims with prejudice, with each

 2   side bearing its own costs and attorney’s fees.
 3
 4
     Dated: December 27, 2019
 5
 6
 7                                                         Respectfully submitted,

 8                                                         By: /s/ Mark L. Javitch
                                                           Mark L. Javitch (CA SBN 323729)
 9                                                         Javitch Law Office
10                                                         480 S. Ellsworth Ave.
                                                           San Mateo, CA 94401
11                                                         Telephone: 650-781-8000
                                                           Facsimile: 650-648-0705
12                                                         mark@javitchlawoffice.com
                                                           Attorney for Plaintiff
13
14                                                         SQUIRE PATTON BOGGS (US) LLP

15                                                         By: /s/ Eric J. Troutman
                                                           Eric J. Troutman
16                                                         Attorneys for Defendants
                                                           ALL STAR GENERAL INSURANCE
17                                                         AGENCY, INC., FREEWAY INSURANCE
18                                                         SERVICES, INC., and SACRAMENTO
                                                           AUTO INSURANCE CENTER, INC.
19
20
21
22
23
                                         Local Rule 5-1(i)(3) Attestation
24
25          Although this stipulation representing more than one electronic signature is being filed under the
26   ECF/CM login belonging solely to Mark L. Javitch, attorney for Plaintiff, Local Rule 5-1(i)(3) permits
27
                                                          2
28                                                                                               3:19-cv-02352-JD
                Case 3:19-cv-02352-JD Document 71 Filed 12/27/19 Page 3 of 3




 1   the filer to attest that concurrence in the filing of the document has been obtained from each of the other

 2   signatories, which shall serve in lieu of their signatures on the document.

 3
            Therefore, in accordance with LR 5-1(i)(3), I hereby attest that I have received permission from
 4
     each signatory shown in this document to use their e-signature for the purposes of filing this document.
 5
 6          DATED: December 27, 2019
 7
 8          By: /s/ Mark L. Javitch

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                          3
28                                                                                               3:19-cv-02352-JD
